Mr. Justice Sterrett
delivered the opinion of the court,
If there is anything in the testimony admitted or in the offers of evidence rejected by the court that would have presented a material question of fact for the jury, it follows the *215learned judge erred in withdrawing the case from their consideration and directing a verdict for the defendant; but, on the other hand, if the plaintiff’s case as exhibited by the testimony and the rejected offers of evidence, is fatally deficient either in the requisite kind or degree of proof, there was, of course, no error in either of the rulings complained of.
It appears from the record evidence admitted by the court, that in July 1866, David Shank, husband of the beneficial plaintiff gave his judgment note to defendant for $8,900, at one day after date, on which judgment was entered about six months thereafter.
By virtue of an execution issued thereon in March, 1869, Shank’s real estate was levied on and sold to defendant for $2,500, which appears to have been paid by him and subsequently distributed by an Auditor.
In May 1880, defendant conveyed same property to Mrs. Candor for $1,800. We thus have on the face of the transaction, a judgment, presumptively Iona fide and for a full consideration, a judicial sale of real estate to defendant, and subsequently a private sale and conveyance of the same by him to Mrs. Candor. Instead of even tending to show that either of the plaintiffs has any interest in the property so sold, or in the proceeds thereof, the record evidence referred to proved the contrary, and thus whatever interest either of them may have had in the land was regularly divested b]r judicial sale. The substance however of plaintiff’s contention is that the judgment did not represent any indebtedness by Shank to Simpson, but was given for the sole benefit of Mrs. Shank to be held in trust for her by Simpson, and when the property on which the judgment was a lien, was sold, it was purchased and afterwards disposed of at her instance and for her benefit; that the object of thus giving the judgment was to make suitable provision for Mrs. Shank at a time when her husband was not indebted nor about to embark in any hazardous business, and therefore not in fraud of creditors. If plaintiffs had introduced or offered testimony that would have warranted the jury in finding the truth of their contention, they might have some reason to complain of the adverse rulings of the court; but they did neither, and as the learned president of the Common Pleas has shown in his charge, it would have been error to have submitted the case to the jury on any evidence that was admitted or offered. In any view that can be taken of the evidence it would not have warranted the submission of plaintiffs’ case to the jury. Upon the testimony introduced in connection with that embraced in the offers of evidence rejected by the court, the case of the plaintiffs is fatally defective both in the kind and degree of proof *216that was necessary to sustain their contention. There was, therefore, no error in giving binding instructions to the jury to find for the defendant.
Judgment affirmed.